Order entered January 16, 1975, in the Supreme Court, New York County, which granted the defendant’s motion to dismiss the complaint, unanimously affirmed, with $60 costs and disbursements to respondent. Clearly the court had no in personam jurisdiction of defendant (CPLR 3211, subd [a], par 8), since there was no evidence that defendant transacted any business within the State (CPLR 302, subd [a], par 1) or indeed committed any other acts which might form a basis for jurisdiction under CPLR 302. The occasional visits of certain officers of defendant to New York, which, for the most part, were for plaintiffs benefit, were not for the purpose of transacting business in the State. Moreover, all contracts could only be formalized in Madison, Wisconsin. Certainly, if such officers were transacting business here, there would have been no reason to pay plaintiff the commissions which he received as a result of their visits. Concur—Stevens, P. J., Markewich, Tilzer, Capozzoli and Lane, JJ.